Case: 20-11014    Date Filed: 09/11/2020   Page: 1 of 6



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11014
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 5:19-cv-00159-TES


ANGELES FORD,

                                                       Plaintiff-Appellant,

                                   versus

HELMS CAREER INSTITUTE,
EDUCATIONAL CREDIT MANAGEMENT CORPORATION,
BASS AND ASSOCIATES,


                                                        Defendants-Appellees.
                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (September 11, 2020)

Before MARTIN, JILL PRYOR and BRANCH, Circuit Judges.

PER CURIAM:
              Case: 20-11014     Date Filed: 09/11/2020   Page: 2 of 6



      Angeles Ford, proceeding pro se, appeals the district court’s dismissal

without prejudice of her civil action against defendants Bass and Associates, PC

(“Bass”); Helms Career Institute (“Helms”); and Educational Credit Management

Corporation (“ECMC”). On appeal, Ford argues that the district court clerk failed

to docket two filings that she had submitted to the court. According to Ford, if the

district court had considered these two filings, it would not have dismissed her

claims against the defendants under the False Claims Act (“FCA”), 31 U.S.C.

§§ 3729–33. But the record reflects that the two documents that Ford claims were

omitted actually were before the district court. Furthermore, we cannot say that the

district court erred in dismissing Ford’s FCA claims because an individual may not

maintain a qui tam action under the FCA as a pro se litigant. We thus affirm.

                           I.   FACTUAL BACKGROUND

      In this action, Ford alleged that the defendants participated in a scheme to

defraud the United States government. According to Ford, Helms, an educational

institution, reported to the government that she and other individuals had defaulted

on student loans, even though they had never attended Helms and thus owed it no

money. According to Ford, defendants Bass and ECMC then attempted to collect

the defaulted student loans on behalf of the Department of Education, knowing the

debts were illegitimate.




                                          2
                  Case: 20-11014        Date Filed: 09/11/2020       Page: 3 of 6



      In the operative complaint, Ford alleged that the defendants had defrauded

the United States and violated the FCA and criminal fraud statutes. Although Ford

purported to seek relief under the FCA, she did not follow the required procedures

to bring a qui tam action under the FCA. She did not bring the action in the name

of the United States government, serve a copy of the complaint upon the

government, or file her complaint under seal. See 31 U.S.C. § 3730(b).

      Ford served Helms and ECMC with the complaint. Helms moved to dismiss

the complaint. Helms explained that although Ford purported to sue under the

FCA, she had not complied with the “very specific statutory framework” and

“[s]pecial procedures” that applied when a relator brought an FCA action. Doc. 32

at 3.1 The district court granted Helms’s motion, but it construed Ford’s complaint

as potentially bringing a state law fraud claim and allowed that claim to proceed.

      Meanwhile, Bass entered a “special appearance” in the action, contending

that Ford had failed to serve it with the complaint. Doc. 22. Ford moved to strike

Bass’s pleading, asserting that she had perfected service. Bass responded to the

motion to strike, reiterating that Ford had failed to perfect service upon it. Ford

then filed a document, titled “Plaintiff’s Brief in Support of Motion to Objection

and Strike to Defendant Bass,” reiterating her position that the court should strike

Bass’s answer. The district court clerk’s office accepted the filing, which appears


      1
          “Doc.” numbers refer to the district court’s docket entries.
                                                  3
               Case: 20-11014    Date Filed: 09/11/2020    Page: 4 of 6



as docket entry 46, labeling it as “Reply to Response . . . re . . . MOTION to

Strike.”

      Ford separately filed a motion for contempt in which she claimed that the

defendants engaged in fraudulent and deceptive actions in connection with their

attempts to collect a fraudulent student loan debt. A few weeks after filing the

contempt motion—on the same day that Ford submitted the reply in support of her

motion to strike—she submitted another filing related to her motion for contempt.

She titled her submission as a “Plaintiff’s Brief in Support of Motion to Move to

Title 31 USC Section 3730.” Doc. 45 at 1. The district court clerk’s office also

accepted this filing, which appears at docket entry 45, labeling it as “Reply to

Response . . . re MOTION for Contempt.” The district court denied the motion to

strike and the motion for contempt.

      The district court then entered a series of orders that disposed of the claims

remaining in the case. The court dismissed Ford’s claims against Bass on the

ground that she had failed to perfect service on Bass within the time period

permitted under Federal Rule of Civil Procedure 4(m). The district court also

dismissed Ford’s claims against ECMC for failure to state a claim.

      At this point, the only claim left in the action was Ford’s state law fraud

claim against Helms. Helms moved to dismiss on the ground that there was no

diversity jurisdiction because there was no diversity of citizenship between Ford


                                          4
               Case: 20-11014         Date Filed: 09/11/2020   Page: 5 of 6



and Helms. The court agreed that there was no diversity of citizenship and granted

the motion. Having dismissed all of Ford’s federal claims, the court declined to

exercise supplemental jurisdiction over the state law claim. This is Ford’s appeal.

                         II.      STANDARD OF REVIEW

      We review de novo a district court’s grant of a motion to dismiss. See

Timson v. Sampson, 518 F.3d 870, 872 (11th Cir. 2008).

                               III.    LEGAL ANALYSIS

      Ford argues that the district court’s clerk failed to place on the docket two

documents that she sent for filing. If the district court had reviewed these filings,

she says, it would have allowed her claims under the FCA to go forward.

      We begin with Ford’s assertion that the clerk failed to place on the docket

two documents she submitted for filing, her “Brief in Support of Motion to

Objection and Strike . . .” and her “Brief in Support of Motion to Move to Title 31

USC section 3730.” The record shows, however, that these documents were filed

and included in the district court record at docket entries 45 and 46. Because these

documents were in fact before the district court, we are left with Ford’s argument

that the district court erred in dismissing her FCA claim. We see no error.

      The FCA permits a private individual, or “relator,” to file a qui tam action

against a party on her own behalf and on behalf of the government. Timson,
518 F.3d at 872; see 31 U.S.C. § 3730(b)(1). If the government elects not to


                                              5
                 Case: 20-11014        Date Filed: 09/11/2020       Page: 6 of 6



intervene, the relator then has the right to proceed with the action. 31 U.S.C.

§ 3730(c)(3). Although the FCA itself is silent as to whether a private individual

can bring a qui tam suit pro se, we have held that an individual may “not maintain

a qui tam suit under the FCA as a pro se relator.” Timson, 518 F.3d at 874.

Because our decision in Timson established that Ford could not proceed pro se to

litigate this qui tam action, the district court did not err in dismissing her FCA

claims.2

       AFFIRMED.




       2
         Although Ford brought other claims against the defendants, she abandoned any
challenge to the district court’s dismissal of those claims by failing to raise any argument on
appeal challenging the dismissal of those claims. See Sapuppo v. Allstate Floridian Ins. Co.,
739 F.3d 678, 680 (11th Cir. 2014).
                                                 6